Case 2:18-cv-14605-JLL-SCM Document 1-3 Filed 10/03/18 Page 1 of 2 PageID: 19




                  Exhibit 2
10/2/2018                                           Flair 10/03/18 Page 2 of 2 PageID: 20
            Case 2:18-cv-14605-JLL-SCM Document 1-3 Filed
                                                              info@flairvapor.com
                            FAQ's (faq.php)               (mailto:info@flairvapor.com)


      Search here...                                                Login (signin.php)


                       (index.php)
                                                                                      0




                                                  FAQ's



             Shipping and Handling

                What method of shipping will be used to deliver my order?

                When my order ships?

                What if I do not receive my order or shipment?

                Can I track my order?

                Is there free shipping for all flair products?

                Shipping countries

               Flair vapor products can only be bought by U.S customer and shipped
               within the U.S territories only.




                                         SIGN UP FOR NEWSLETTER !

             Enter your email...                                                      SUBMIT




https://www.flairvapor.com/faq.php?faqcate=19                                                  1/1
